DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f), or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Claims 1-4, 7-14, 16, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over US Pat. 4,822,846 (“Nomura”) in view of James Holbery & Dan Houston, Natural-Fiber-Reinforced Polymer Composites in Automotive Applications, JOM Journal of the Minerals, Metals and Materials Society, Nov. 2006, 80 (“Holbery”) and US 2009/0281229 (“Topoulos”) as evidenced by ASTM Standard D6852, published 2003, 10 pages (“ASTM Standard D6852”).
Considering Claims 1, 9, and 10: Nomura teaches example compositions containing polyamide MXD10, polyamide 612, and chopped glass fibers.  (Nomura, col 6, Table 6, Examples 15-17).  Nomura teaches that polyamide MXD10 is a polyamide prepared from m-xylylenediamine and sebacic acid (i.e., an aliphatic dicarboxylic acid compound containing 10 carbon atoms).  (Id. Abstract; col 3, lines 5-7).  The polyamide MXD10 of Nomura reads on the polyamide having at least one MXD entity of claim 1.  The polyamide 612 of Nomura reads on the second polyamide of claim 1.  
Nomura further suggests that the composition is intended to be used in making automobile parts.  (Id. col 1, lines 13-30).
Nomura does not teach that the polyamide composition contains a biobased reinforcement within the meaning of standard ASTM D6852.  However, Holbery teaches replacing glass fibers with lightweight, low-cost natural fibers such as kenaf, hemp, flax, jute, and sisal fibers in polyamide automotive parts.  (Holbery, Abstract; 80, first column; 81, Table I).  The definition of “biobased material” in evidentiary reference ASTM Standard D6852 includes the statement that “[b]iobased materials include all plant and animal mass derived from CO2 recently fixed via photosynthesis, per definition of a renewable resource.”  (ASTM Standard D6852, 2).  The definition of a “renewable resource” in ASTM Standard D6852 excludes old growth forest and rare species of fauna and flora not applicable to the natural fibers of Holbery.  (Id.)  In view of the definition of “biobased material” in ASTM Standard D6852, one of ordinary skill would consider the natural fibers of Holbery to be a biobased reinforcement within the meaning of the ASTM D68582 standard.  The natural fibers of Holbery read on the biobased reinforcement of claim 1 and the plant fibers of claims 9 and 10.  Nomura and Holbery are analogous art because they are concerned with the same field of endeavor as the claimed invention, namely reinforced polyamide materials.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have replaced a portion or all of the glass fibers of Nomura with the natural fibers of Holbery, and the motivation to have done so would have been, as Holbery suggests, that such natural fibers yield lower density composites that require less energy to produce.  (Holbery, 80, third column).  Further motivation would come from the statement by Holbery that “[t]he utilization of lightweight, low-cost natural fibers offers the potential to replace a large segment of the glass and mineral fillers in numerous automotive interior and exterior parts.”  (Id. 80, first column).
Nomura does not teach that the polyamide 612 (i.e., the second polyamide) is biobased.  However, Topoulos teaches fiber-reinforced renewable thermoplastic polyamide compositions where at least one of the diacid or diamine used to prepare the polyamide is “bio-sourced.”  (Topoulos, Abstract; ¶¶ 0027, 0042).  Topoulos teaches that when a diacid or diamine is bio-sourced the primary feedstock for making the diacid or diamine comes from a renewable biological source such as vegetable matter.  (Id. ¶ 0027).  Topoulos teaches polyamide 612 as a suitable polyamide.  (Id. ¶ 0024).  Topoulos is analogous art because it is directed to the same field of endeavor as the claimed invention, namely reinforced polyamide materials.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have used a bio-sourced polyamide 612 in the composition of Nomura, and the motivation to have done so would have been, as Topoulos suggests, that it is “increasingly desirable or necessary to use materials derived from renewable resources and having overall low negative environmental impact.”  (Id. ¶ 0002).
Considering Claims 2 and 4: Nomura teaches that polyamide MXD10 is a polyamide prepared from m-xylylenediamine and sebacic acid (i.e., an aliphatic dicarboxylic acid moiety comprising 10 carbon atoms).  (Nomura, Abstract; col 3, lines 5-7).  The sebacic acid of Nomura reads on the C4-C36 dicarboxylic acid Z entity of claims 2 and 4.
Considering Claims 3 and 7: Nomura teaches that polyamide MXD10 is a polyamide prepared from m-xylylenediamine and sebacic acid (i.e., an aliphatic dicarboxylic acid moiety comprising 10 carbon atoms).  (Nomura, Abstract; col 3, lines 5-7).  The sebacic acid of Nomura reads on the C4-C36 dicarboxylic acid Z entity of claim 3.  Condensed units of the m-xylylenediamine and sebacic acid in the polyamide MXD10 of Nomura read on the A entity of claims 3 and 7 that is a reaction of an aliphatic C4-C36 dicarboxylic acid and an aromatic C4-C36 diamine.
Considering Claim 8: The polyamide MXD10 of Nomura appears to contain 100% units made up from m-xylylenediamine and sebacic acid.
Considering Claim 11: Nomura teaches glass fibers having a length of 3 mm.  (Nomura, col 6, lines 26-28).  The present specification does not define the terms long fibers and short fibers.  One of ordinary skill in the art would reasonably understand the 3 mm fibers of Nomura to be short fibers.  One of ordinary skill would also have a reasonable expectation of success in retaining the fiber length when replacing all or a portion of the glass fibers of Nomura with the natural fibers of Holbery.
Considering Claims 12 and 13: The glass fibers taught by Nomura at col 6, lines 26-28, read on the glass fibers of claim 12.  It would have been obvious to one of ordinary skill in the art to replace any portion of the glass fibers of Nomura with the natural fibers of Holbery.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted); see MPEP § 2144.06(I).
Considering Claim 14: Nomura teaches an example that contains 97 parts of polyamide MXD10, 3 parts of polyamide 612, and 43 parts fibers.  (Nomura, col 6, Table 6, Example 15).  It is calculated that this example contains about 30% fibers.  This value falls within the claimed range.  
Considering Claim 16: Nomura teaches an example that contains 97 parts of polyamide MXD10, 3 parts of polyamide 612, and 43 parts fibers.  (Nomura, col 6, Table 6, Example 15).  This example contains the polyamide 612 (i.e., the “second polyamide”) in an amount less than 50% of all the polyamides.
Considering Claim 17: Nomura teaches that the composition contains a fire retardant.  (Nomura, col 2, lines 15-16).
Considering Claim 19: Holbery teaches that a variety of physical and chemical method can be used to correct for fiber deficiencies and that fibers can be treated to promote bonding and adhesion.  (Holbery, 83, inset).  Holbery further identifies the specific treatments of calendaring, stretching, thermo-treatment, and weaving.  (Id.).
Considering Claim 20: Nomura teaches an example process where the components of the composition are mixed and extruded into a “string form” which is cut into pellets.  (Nomura, col 6, lines 25-31).  The mixing and extruding taught by Nomura read on the compounding and extrusion of claim 20.  The extruded “string form” taught by Nomura reads on the rod of claim 20.  The cutting of the extruded material into pellets taught by Nomura reads on the granulation step of claim 20.
Nomura teaches glass fibers having a length of 3 mm.  (Nomura, col 6, lines 26-28).  The present specification does not define the term short fibers.  One of ordinary skill in the art would reasonably understand the 3 mm fibers of Nomura to be short fibers.  One of ordinary skill would also have a reasonable expectation of success in retaining the fiber length when replacing all or a portion of the glass fibers of Nomura with the natural fibers of Holbery.
Nomura appears to be silent as to the temperature used during the mixing of the polyamide and the fibers.  However, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a polyamide extrusion corresponding to the claimed compounding and extrusion steps, and applicant has not presented any evidence indicating that the temperature of the compounding step is critical.
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. 4,822,846 (“Nomura”), James Holbery & Dan Houston, Natural-Fiber-Reinforced Polymer Composites in Automotive Applications, JOM Journal of the Minerals, Metals and Materials Society, Nov. 2006, 80 (“Holbery”), and US 2009/0281229 (“Topoulos”) as evidenced by ASTM Standard D6852, published 2003, 10 pages (“ASTM Standard D6852”), as applied above to claims 1 and 3, and further in view of GB 1469791 (“Hoechst”).
Considering Claims 5 and 6: The relevant teachings of Nomura, Holbery, and Topoulos are discussed above with regard to the obviousness rejection of claims 1 and 3.
	Nomura does not teach an MXD polyamide containing monomer units derived from any of the lactams or aminocarboxylic acids recited by claims 5 and 6.  However, Hoechst teaches a polyamide for using as a molding composition prepared from xylylenediamine and ε-caprolactam (i.e., caprolactam).  (Hoechst, 4, Examples 4 and 5; 1, lines 11-12).  The ε-caprolactam of Hoechst reads on the lactam of claim 5 and the caprolactam of claim 6.  Hoechst teaches that the lactam is a form of the aminocarboxylic acid that Hoechst teaches is a component of the polyamide molding composition.  (Id. 3, lines 27-28; 2, lines 1-6).  It would have been obvious to one of ordinary skill in the art before the time of the invention to have included the caprolactam of Hoechst as a monomer in preparing the polyamide of Nomura, and the motivation to have done so would have been, as Hoechst suggests, that caprolactam is a suitable monomer to use in MXD polymers prepared to have “excellent properties, especially high E-moduli, outstanding surface characteristics and high hardness.”  (Id. 3, lines 102-105).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. 4,822,846 (“Nomura”), James Holbery & Dan Houston, Natural-Fiber-Reinforced Polymer Composites in Automotive Applications, JOM Journal of the Minerals, Metals and Materials Society, Nov. 2006, 80 (“Holbery”), and US 2009/0281229 (“Topoulos”) as evidenced by ASTM Standard D6852, published 2003, 10 pages (“ASTM Standard D6852”), as applied above to claim 1, and further in view of Werner Tufar, Talc, in 35 Ullmann’s Encyclopedia of Industrial Chemistry 567, published online 2000 (“Tufar”).
Considering Claim 18: The relevant teachings of Nomura, Holbery, and Topoulos are discussed above with regard to the obviousness rejection of claim 1.
Nomura does not teach that the polyamide composition contains one of the fillers recited by claim 18.  However, Tufar teaches that talc is used in an amount less than 40% to strengthen thermoplastics and to improve scratch resistance.  (Tufar, 573, section bridging the first and second columns).   Tufar is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely use of additives in polymer formulations.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have used the talc of Tufar in the composition of Nomura, and the motivation to have done so would have been, as Tufar suggests, that talc improves the mechanical properties of thermoplastic polymers and improves scratch resistance.  (Id.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Pat. 10,358,527 in view of US 2009/0281229 (“Topoulos”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’527 patent teaches a composition containing a matrix that is at least one MXDZ polyamide or at least one A/MXDZ copolyamide.  In view of the “at least one” language of claim 1 of the ’527 patent, one of ordinary skill would have a reasonable expectation of success in using a matrix with two MXDZ polyamides or two A/MXDZ copolyamides.  Accordingly, claim 1 of the ’527 patent teaches or suggests the “at least one polyamide” of present claim 1 and the “at least one second polyamide” of claim 1.  Claim 1 of the ’527 patent teaches that the composition contains a natural reinforcement selected from the group consisting of predried flax, hemp, sisal, kenaf, abaca, and jute.  The natural reinforcement of claim 1 of the ’527 patent reads on the biobased reinforcement of present claim 1.  While claim 1 of the ’527 patent is silent as to the ASTM standards recited by claim 1, the specific fibers taught by claim 1 of the ’527 patent correspond to a biobased reinforcement identified in present dependent claim 10.
	The claims of the ’527 patent do not teach a polyamide that is “biobased.”  However, Topoulos teaches fiber-reinforced renewable thermoplastic polyamide compositions where at least one of the diacid or diamine used to prepare the polyamide is “bio-sourced.”  (Topoulos, Abstract; ¶¶ 0027, 0042).  Topoulos teaches that when a diacid or diamine is bio-sourced the primary feedstock for making the diacid or diamine comes from a renewable biological source such as vegetable matter.  (Id. ¶ 0027).  It would have been obvious to a person of ordinary skill in the art to have used bio-sourced polyamides in the composition taught by the claims of the ’527 patent, and the motivation to have done so would have been, as Topoulos suggests, that it is “increasingly desirable or necessary to use materials derived from renewable resources and having overall low negative environmental impact.”  (Id. ¶ 0002).
Considering Claims 2-14 and 16-19: The claims of the ’527 patent teach or suggest the limitations of present dependent claims 2-14 and 16-19.
Considering Claim 20: Claim 17 the ’527 patent teaches the compounding, extruding, and granulating steps of present claim 20.
Response to Arguments
Applicant’s arguments in the remarks dated February 16, 2022, have been fully considered, and the examiner responds as follows.
A) At pages 7 and 8 of the remarks, applicant argues that the obviousness rejection of the claims should be withdrawn because “it is improper to ignore the technical limitations of a material being combined and only consider potential advantages.”  Applicant cites MPEP § 2143.01 and In re Gordon, 733 F.2d 900 (Fed. Cir. 1984) for the proposition “there is not suggestion or motivation” to make a proposed modification, if the proposed modification “would render the prior art invention being modified unsatisfactory for its intended purpose.”  Applicant contends that there are certain disadvantages with the modification of the prior art proposed by the examiner.  Specifically, applicant contends that the PA 6 and PA 66 polyamides taught by secondary reference Holbery do not have the resistance to stress cracking and resistance to calcium chloride that is emphasized by primary reference Nomura.  Thus, applicant contends “one skilled in the art would not use polyamides known to have worse resistance to stress cracking when Nomura specifically teaches that its goal is to provide resistance to calcium chloride stress cracking.”
This argument has been fully considered but is not found to be persuasive.  The examiner is not proposing that the polyamide of primary reference Nomura be replaced with the PA 6 or PA 66 of secondary reference Holbery.  Instead, the modification that is proposed as obvious by the examiner is the replacement of the glass fibers of Nomura with the biobased fibers of Holbery.  Applicant does not identify any portion of Nomura that attributes the advantageous stress cracking features of Nomura with the particular fibers used by Nomura.  Instead, it appears that this property comes from the polyamide itself, which would not be altered by the proposed modification.  Accordingly, the examiner finds that there is nothing in the references themselves that suggests that the specific substitution identified by the examiner would render Nomura unsatisfactory for its intended purpose.
B) On page 9 and 10 of the remarks, applicant argues the obviousness rejection should be withdrawn because “[t]he rejection proposes a substitution that should not work.”  Applicant focuses on “two major obstacles” for the development of thermoplastic natural-fiber composites mentioned by Holbery.  These are 1) the limited processing temperature of the fibers, and 2) limited affinity of the polymer.  Applicant contends that Nomura fails to address either of these two issues.  It appears to the examiner that applicant is arguing here that one of ordinary skill in the art would not have a reasonable expectation of success in combining Nomura and Holbery.  This argument has been fully considered but is not found to be persuasive.  Obviousness does not require absolute predictability.  The modification proposed by the examiner is relatively simple: the replacement of one type of reinforcing fiber (glass fibers of Nomura) with another type of reinforcing fiber (low-cost natural fibers of Holbery).  Holbery identifies specific advantages of using the second type of fiber in automotive parts, namely that such natural fibers yield lower density composites that require less energy to produce.  (Holbery, 80, third column).  This express motivation given by Holbery provides the motivation for the combination, and the relatively simple type of substitution (i.e., one type of fibers being replaced by another) would give rise to the reasonable expectation of success required to support an obviousness rejection.
C) At pages 10 and 11 of the remarks, applicant argues that the examiner’s use of the Topoulos reference is improper because it comes from a different field of endeavor than Nomura.  Applicant cites a 2012 Federal Circuit case, Mintz v. Dietz & Watson, Inc., 679 F.3d 1372 (Fed. Cir. 2012), that found it was improper to combine references in the knitting arts with those in the meat encasement arts.  There, the Federal Circuit found that it was improper for a district court to rely on a “common sense” motivation to combine the two references.  This argument has been fully considered but is not found to be persuasive.  The examiner is not relying on a “common sense” motivation to combine Nomura and Topoulos.  Instead, the examiner has identified an express motivation within Topoulos.  Specifically, Topoulos states that it is “increasingly desirable or necessary to use materials derived from renewable resources and having overall low negative environmental impact.”  (Topoulos ¶ 0002).  While Topoulos refers to this broad motivation in the context of electronic devices, one of ordinary skill would reasonably understand that it is applicable more broadly.  In fact, the same type of motivation is expressly identified in the automotive arts by Holbery in the middle column of page 80, which states that “most automakers are evaluating the environmental impact of a vehicle’s entire lifecycle, from raw materials to manufacturing, to disposal.”  Finally, the examiner notes that independent claim 1 of the present application is directed to a “composition” and makes no reference to any specific use of this composition (in an automotive context or otherwise).
In this same section of the remarks, at page 11, applicant argues that Topoulos is “not compatible with Nomura” because Nomura teaches compositions having different types of polyamides than Topoulos.  This argument has also been considered but is not found to be persuasive.  One of ordinary skill would reasonably understand that the polyamide 612 taught by both Nomura and Topoulos would have substantially the same physical and chemical properties.  Because Nomura describes the use of polyamide 612, one of ordinary skill would have an expectation that the substantially similar polyamide 612 of Topoulos would function in substantially the same way.  It is irrelevant that Topoulos focuses on blends that are different from the blends taught by Nomura.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767